Citation Nr: 1418681	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-10 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim seeking service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder not otherwise specified, dysthymic disorder, pain disorder, and anxiety.  

3. Entitlement to a total disability rating due to individual unemployability (TDIU) for compensation purposes.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

In March 2008, the Veteran appointed the Minnesota Department of Veterans Affairs to represent him before VA, and he was assisted by a representative from that organization at his August 2012 Board hearing.  However, in January 2014, he appointed The American Legion, which is reflected on the title page. 

The Veteran's claim to reopen a previously denied claim seeking service connection for PTSD, and of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder not otherwise specified, dysthymic disorder, pain disorder, and anxiety  were adjudicated by the RO as two separate claims. When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board and, once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, the Board has added PTSD to the service connection claim as reflected on the title page.  As the Board herein reopens and grants the claim for service connection for PTSD, the Board finds that this action has not prejudiced the Veteran.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for PTSD was most recently denied in a May 2009 rating decision, no new and material evidence was submitted within the appeal period, and the decision was not appealed.

2. Evidence received since the May 2009 rating decision is new, relates to unestablished facts necessary to grant the claims, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

3. Resolving all reasonable doubt in the Veteran's favor, his PTSD is a result of a verified in-service stressor.


CONCLUSIONS OF LAW

1. The May 2009 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. Evidence submitted to reopen the claim of entitlement to service connection for PTSD is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).
3. The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been submitted to reopen the claims for service connection for PTSD and the claim of entitlement to service connection for an acquired psychiatric disorder.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

I. New and Material Evidence

The Veteran contends that he suffers from PTSD as a result of a sexual assault that occurred in service.  A March 2009 rating decision denied the Veteran's claim on the basis that his PTSD diagnosis was not shown to be in accordance with the DSM-IV and had not been linked to a verified in-service stressor.  The AOJ noted also that the Veteran did not report for a VA examination, and the Veteran asked that another examination be scheduled.  The AOJ did not find that good cause had been shown to warrant scheduling another examination, and in May 2009, the claim was again denied.   

The Veteran did not appeal the May 2009 rating decision, nor was any new and material evidence submitted within the appeal period, and it became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since the May 2009 rating decision, additional evidence has been received in the form of Social Security Administration (SSA) records, which include private mental health treatment notes, two statements from Dr. Myers, lay statements from the Veteran, and the report of an August 2010 VA examination.  Among the treatment notes are a January 2008 psychologist report that clearly indicates in the diagnosis that the PTSD was diagnosed according to the criteria for DSM-IV.  Therefore, the Board determines that this evidence relates to unestablished facts necessary to grant the claims and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

Thus, the Board determines that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD has been received.  Therefore, the claim to reopen the claim for service connection for this disability is granted.

II. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If a PTSD claim is based on an in-service personal trauma, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3). 
Resolving all reasonable doubt in the Veteran's favor, the Board determines that the Veteran has PTSD as a result of his reported in-service stressor.  The Veteran contends he currently suffers from PTSD as a result of a sexual assault that purportedly occurred over the course of 13 months in 1977 and 1978.  Current medical evidence reveals diagnoses of PTSD, major depressive disorder and depressive disorder not otherwise specified, dysthymic disorder, pain disorder/mood disorder due to chronic pain issues, and generalized anxiety disorder/anxiety.  As discussed, a January 2008 private treatment note reflects a diagnosis of PTSD based on the DSM-IV criteria.  Therefore, the Board finds that the Veteran has a current diagnosis of PTSD.  

Moreover, the Board determines that it is at least as likely as not that the Veteran's claimed in-service stressor occurred.  Service records do not offer any information in direct support of the Veteran's claims of assault.  Service treatment records show that in July 1980, the Veteran sought treatment for "personal problems" including identity and self-esteem concerns.  He was diagnosed with having a situational stress reaction, but no details as to the stress or symptoms were provided.  In January 1981, he was admitted for detoxification from heroin and diagnosed with non-dependent abuse of heroin.  He reported that he had begun experimenting with drugs at age 13, but that he had begun using heroin daily for the prior nine months.  He was discharged in June 1981 due to his substance abuse problems.  At that time, a mental status evaluation found no significant mental illness. 

The January 2008 private treatment note states that the Veteran's PTSD is due to the in-service sexual assault.  In addition, a June 2010 note from the Veteran's psychiatrist, Dr. Myers, stated that the Veteran's report of his sexual assault was credible because of the physiologic and emotional responses that accompanied the report and the precise details in regards to setting and the perpetrator's anatomy.  She also stated that the Veteran's behaviors of social withdrawal and narcotics addiction were a direct result of assault.  An August 2012 submission from Dr. Myers indicated that she does not believe the Veteran is malingering, and further discussed how his behavior has been consistent with that of survivors of sexual abuse.  In light of the above, the Board concludes the evidence is sufficient to deem to Veteran's reports of sexual assault in service credible.  
The only contradictory evidence of record is the report of an August 2010 VA examination.  The examiner indicated that a diagnosis of PTSD could not be assigned under DSM-IV criteria without resorting to speculation.  Under VA regulations and Court decisions, service connection may not be granted or denied on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2007); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).     

It is important to point out at this juncture that it is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Based on the above, the Board finds that the evidence is in relative equipoise.  Thus, when resolving all doubt in the Veteran's favor, the Board finds that the Veteran has a current diagnosis of PTSD as a result of a verified in-service stressor. Accordingly, service connection for PTSD is granted. 


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.


REMAND

The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991). The outcome of the Veteran's TDIU claim is impacted by the disability ratings assigned to the Veteran's service-connected disabilities; thus, the TDIU claim is considered to be inextricably intertwined with the service connection claim for PTSD granted above. Consequently, the claim of entitlement to a TDIU rating must be remanded to the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following action:

1. Once a rating has been assigned for the Veteran's PTSD, schedule the Veteran for a VA examination to assess the effects of the Veteran's service-connected disability on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience. 

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disability precludes him from securing and following a substantially gainful occupation consistent with his education and occupational experience. This opinion must be provided without consideration of his nonservice-connected disabilities, or age.

A complete rationale must be provided for the opinion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of his claim. See 38 C.F.R. §§ 3.158, 3.655 (2013).

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If the Veteran's combined rating does not meet the threshold criteria for a schedular TDIU rating, the AOJ should consider whether referral for extra-schedular consideration is appropriate.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).









______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


